Case 1:19-cv-00349-RM-KMT Document 56 Filed 07/28/20 USDC Colorado Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                               Magistrate Judge Kathleen M. Tafoya

  Civil Action No. 19–cv–00349–RM–KMT


  RAIN DESIGN, INC, and
  KOK HONG LYE,

         Plaintiffs,

  v.

  SPINIDO, INC.,
  GOMFFER, INC., and
  DOES 1-10, inclusive.

         Defendants.


                                               ORDER


         Before the court is “Plaintiff’s Notice of Motion and Motion for Substituted Service.”

  ([“Motion”], Doc. No. 54-1.) In the Motion, Plaintiffs ask for permission to attempt substituted

  service upon Defendants, pursuant to Colorado Rule of Civil Procedure 4(f). (Id. at 1.) No

  response has been filed to the Motion, and the time to do so has lapsed. For the following

  reasons, the Motion is GRANTED, in part, and DENIED, in part.

         On June 27, 2017, Plaintiffs Rain Design, Inc. and Kok Hong Lye commenced this

  lawsuit against two Colorado corporations, Defendants Spinido, Inc. and Gommfer, Inc.,1 in the

  United States District Court for the Northern District of California, asserting claims for federal


  1
   Spinido and Gomffer are alleged to be “alter egos” that “were opened and/or funded, controlled
  by, and/or are subsidiaries of a Chinese parent company.” (Compl. 4-5 ¶¶ 9-11.)
Case 1:19-cv-00349-RM-KMT Document 56 Filed 07/28/20 USDC Colorado Page 2 of 9




  copyright, patent, and trademark infringement, as well as claims under California state law.

  ([“Complaint”], Doc. No. 1 at 17-23 ¶¶ 66-110.) Plaintiffs made several attempts to serve

  Defendants personally, none of which proved successful. (Mot. 3-5; [“Tabesh Declaration”],

  Doc. No. 54-2 at ¶¶ 2-3, Ex. A, Ex. B; see Doc. No. 19 at 2 ¶¶ 2-3, Ex. A, Ex. B; see also Doc.

  Nos. 11, 13.) The Northern District of California ultimately authorized Plaintiffs to effectuate

  service by publication in the Pikes Peak Courier and the Denver Post, in accordance with

  California law. (Doc. No. 14.) After publishing the required notices in the two Colorado

  newspapers, on September 6, 2018, Plaintiffs filed a motion for default judgment, pursuant to

  Federal Rule of Civil Procedure 55(b)(2). (Doc. No. 22.) That motion was denied, however,

  because the Northern District of California determined that it lacked personal jurisdiction over

  Defendants. (Doc. No. 30; see Doc. No. 27.) The case was then transferred to the District of

  Colorado, pursuant to 28 U.S.C. § 1631, on February 11, 2019. (Doc. No. 31; see Doc. No. 30.)

         Upon transfer, on March 11, 2019, Plaintiffs filed a renewed motion for default

  judgment, which was ultimately denied, on March 11, 2020, for lack of personal jurisdiction.

  (Doc. Nos. 43, 49, 50.) Specifically, Plaintiffs failed to show that Defendants were ever properly

  served with a summons and complaint in this action. (Doc. No. 49 at 10-11.) On June 22, 2020,

  Plaintiffs filed the present Motion, asking for permission to effectuate substituted service of

  Spinido and Gomffer under Colorado Rule of Civil Procedure 4(f). (Mot. 1.)

         Federal Rule of Civil Procedure 4(h), which governs the service of corporations, provides

  that a plaintiff may serve process on a corporation located within the United States “by

  delivering a copy of the summons and of the complaint to an officer, a managing or general

  agent, or any other agent authorized by appointment or by law to receive service of process.”


                                                   2
Case 1:19-cv-00349-RM-KMT Document 56 Filed 07/28/20 USDC Colorado Page 3 of 9




  Fed. R. Civ. P. 4(h)(1)(B). In the alternative, such a corporation may be served “in the manner

  prescribed by Rule 4(e)(1) for serving an individual.” Fed. R. Civ. P. 4(h)(1)(A). Rule 4(e)(1),

  in turn, allows for service by “following state law for serving a summons in an action brought in

  courts of general jurisdiction in the state where the district court is located or where service is

  made.” Fed. R. Civ. P. 4(e)(1).

         Colorado law, which applies here, provides for service on a corporation through “the

  registered agent for service as set forth in the most recently filed documents in the records of the

  secretary of state of [Colorado] or any other jurisdiction.” Colo. R. Civ. P. 4(e)(4). A registered

  agent may be served in the same manner as a “natural person,” in other words, “at the person’s

  usual workplace, with the person’s secretary, administrative assistant, bookkeeper, or managing

  agent.” Goodman v. Assocs., LLC v. WP Mountain Properties, LLC, 222 P.3d 310, 316 (Colo.

  2010) (quoting Colo. R. Civ. P. 4(e)(1)).

         In this case, Plaintiffs first attempted to personally serve Defendants’ registered agents, as

  required by Rule 4(h)(1)(B). (Mot. 3-4; Tabash Decl. ¶¶ 2-3, Ex. A, Ex. B.) Plaintiffs, through

  their process servers, discovered that the respective agents’ listed addresses did not exist.2 (Mot.

  3; Tabash Decl. Ex. A, Ex. B.) Plaintiffs then “reached out directly” to Derek Yeung, legal

  counsel for ShenZhen ShengHaiNa Technology Co., Ltd. [“ShenZhen”], the entity which

  reportedly owns Spinido’s trademark, to determine whether Mr. Yeung also represented either


  2
    Plaintiffs attempted service on Spinido at the address on file with the Colorado Secretary of State:
  305 W. South Ave., Woodland Park, CO 80863. (Tabash Decl. Ex. A.) Service was likewise
  attempted on Gomffer at the address on file with the Colorado Secretary of State: 1700 Broadway,
  Suite 201, Denver, CO 80290. (Id. at Ex. B.) The court has independently verified these addresses
  with the Colorado Secretary of State, http://www.sos.state.co.us/biz/BusinessEntityCriteriaExt.do
  (last visited July 23, 2020).


                                                     3
Case 1:19-cv-00349-RM-KMT Document 56 Filed 07/28/20 USDC Colorado Page 4 of 9




  Spinido or Gomffer. (Mot. 4; Tabesh Decl. ¶ 6.) Plaintiffs were ultimately unable to reach Mr.

  Yeung, despite repeated attempts to do so. (Mot. 4-5; Tabesh Decl. ¶ 6.) Plaintiffs’ attorney

  states that he “spent much effort trying to locate other means of establishing contact with Spinido

  and/or Gomffer for purposes of service, including but not limited to searching for either

  company in other lawsuits[,] . . . searching for the company names in the White Pages, searching

  on their respective websites, conducting Internet searches generally, [and] searching on their

  company pages on Amazon.com[.]” (Mot. 5; Tabesh Decl. ¶ 7.) Plaintiffs were reportedly

  “unable to uncover additional addresses or individuals for whom personal service could have

  been used.” (Mot. 3.) Following these events, Plaintiffs attempted service by publication in the

  Pikes Peak Courier and the Denver Post, which is an acceptable means of service of process

  under California law. (Doc. No. 14; Doc. No. 19 at 2 ¶¶ 4-5, Ex. C, Ex. D.) In Colorado,

  however, service by publication is permitted only in actions affecting real property. Colo. R.

  Civ. P. 4(g) (“Except as otherwise provided by law, service by mail or publication shall be

  allowed only in actions affecting specific property status or other proceedings in rem.”).

  Plaintiffs were, therefore, required to proceed under Colorado Rule of Civil Procedure 4(f),

  which sets forth the following requirements for obtaining substituted service of process:

         In the event that a party attempting service of process by personal service under
         section (e) is unable to accomplish service, and service by publication or mail is not
         otherwise permitted under section (g), the party may file a motion, supported by an
         affidavit of the person attempting service, for an order for substituted service. The
         motion shall state (1) the efforts made to obtain personal service and the reason that
         personal service could not be obtained, (2) the identity of the person to whom the
         party wishes to deliver the process, and (3) the address, or last known address of
         the workplace and residence, if known, of the party upon whom service is to be
         effected. If the court is satisfied that due diligence has been used to attempt
         personal service under section (e), that further attempts to obtain service under
         section (e) would be to no avail, and that the person to whom delivery of the process


                                                   4
Case 1:19-cv-00349-RM-KMT Document 56 Filed 07/28/20 USDC Colorado Page 5 of 9




         is appropriate under the circumstances and reasonably calculated to give actual
         notice to the party upon whom service is to be effective, it shall:

         (1) authorize delivery to be made to the person deemed appropriate for service, and

         (2) ordered the process to be mailed at the address(es) of the party to be served by
         substituted service, as set forth in the motion, on or before the date of delivery.
         Service shall be complete on the date of delivery to the person deemed appropriate
         for service.

  Colo. R. Civ. P. 4(f). The Colorado Supreme Court has made clear that “the completion and

  validity of service” under this rule “is linked to the delivery of process to the substituted person

  and not to the mailing of process to the defendant.” Willhite v. Rodriguez-Cera, 274 P.3d 1233,

  1240 (Colo. 2012); see also Namaste Judgment Enforcement, LLC v. King, 465 P.3d 78, 83

  (Colo. App. 2020) (holding that “hand delivery to the substituted person is required”).

         In their present Motion, Plaintiffs seek leave to pursue substituted service of Spinido and

  Gomffer, in accordance with Colorado Rule 4(f), by serving the following persons: (1) Spinido’s

  registered agent, Jinhua Chen, at that individual’s home address; (2) Gomffer’s registered agent,

  Zhang Zhihui, at that individual’s home address; (3) ShenZhen’s attorney, Derek Yeung, at that

  individual’s work address; (4) Xuezhi Gao, said to be “the last listed owner of the Spinido

  trademark,” at that individual’s address in China; and (5) the owner of Gomffer’s trademark,

  Shenzhen ShangWeiYang Technology Co., Ltd. [“SST”], at that entity’s business address in

  China.3 (Mot. 1-2, 6-7.)

         In this case, the evidence shows that Plaintiffs have not been able to effectuate service

  through other means despite their reasonably diligent efforts to do so, that Defendants’ respective



  3
   Plaintiffs advise that they “have not identified a specific individual at [SST] on whom service
  may be effected but nevertheless request[] authority to serve on the company in China. (Mot. 7.)

                                                    5
Case 1:19-cv-00349-RM-KMT Document 56 Filed 07/28/20 USDC Colorado Page 6 of 9




  registered agents are not located under their names at their designated addresses, and that

  Defendants’ respective registered agents cannot with reasonable diligence be served. In addition,

  Plaintiffs have adequately shown that substituted service upon Defendants’ respective registered

  agents, Jinhua Chen and Zhang Zhihui, is “appropriate under the circumstances and reasonably

  calculated to give actual notice” to Spinido and Gomffer. Colo. R. Civ. P. 4(f); see Minshall v.

  Johnston, 417 P.3d 957, 962 (Colo. App. 2018) (concluding that Colorado Rule 4(f) is not

  satisfied merely by alleging that the designated person for substituted service will notify the

  party to be served of the suit, but rather by demonstrating through evidence that the designated

  person is “reasonably calculated to give actual notice” of the suit to the defendant). Indeed,

  Plaintiffs have produced evidence to show that Jinhua Chen’s home address is listed in Spinido’s

  corporate formation documents, and that Zhang Zhihui’s home address is listed in Gomffer’s

  corporate formation documents. (Mot. 6; Tabesh Decl. Ex. E, Ex. F.) Thus, substituted service

  of those individuals, in accordance with Colorado Rule 4(f), is proper.

         However, to the extent Plaintiffs seek to pursue substituted service upon Derek Yeung,

  Xuezhi Gao, and SST, they have failed to provide adequate factual support for those requests.

  Specifically, as to Derek Yeung, Plaintiffs merely state that that individual “was an attorney who

  contacted Plaintiff Rain Design on behalf of ShenZhen when Rain Design took steps to

  temporarily suspend Spinido’s seller privileges from Amazon.com,” and that “the fact that

  ShenZhen reached out to Plaintiff Rain Design in response to Spinido being delisted from

  Amazon.com confirms that ShenZhen either controls or is Spinido.” (Mot. 6-7.) But there are

  no allegations that Mr. Yeung has any specific relationship with Defendant Spinido, so as to

  justify substituted service. See Minshall v. Johnston, 417 P.3d 957, 961-62 (Colo. App. 2018);


                                                   6
Case 1:19-cv-00349-RM-KMT Document 56 Filed 07/28/20 USDC Colorado Page 7 of 9




  Matthews v. Candie, No. 20-cv-00139-PAB-NYW, 2020 WL 3487850, at *3 (D. Colo. June 26,

  2020). Indeed, Plaintiffs admit that they “tr[ied] to confirm whether [Mr. Yeung] represented

  Spinido and/or Gomffer,” but were unable to do so. (Mot. 4-5.) Further, to the extent Plaintiffs

  seek to serve Mr. Yeung, based on their belief that his client, ShenZhen, and Defendants are

  interconnected, such a position not only raises attorney-client privilege and ethical concerns, but

  also requires an overly expansive reading of Colorado Rule 4(f). See Farmlands Partners, Inc.

  v. Fortunae, No. 18-cv-02351-KLM, 2019 WL 2436064, at *7 (D. Colo. June 11, 2019)

  (denying a motion for substituted service of unnamed defendants via the named defendant’s

  attorney, because, otherwise, “a plaintiff could simply invoke [Colorado Rule] 4(f) to compel

  that defendant’s attorney to identify his client’s alleged co-conspirators merely based on the facts

  alleged in the complaint”).

         With respect to Xuezhi Gao and SST, the argument for substituted service is even more

  tenuous. As the sole basis for their request to serve Xuezhi Gao, Plaintiffs state that the

  individual is “currently listed as the last listed owner of the Spinido trademark.” (Mot. 7; Tabesh

  Decl. Ex. G.) Plaintiffs, likewise, report that “Gomffer’s trademark is owned by” SST. (Mot. 7;

  Tabesh Decl. Ex. H.) Even accepting these assertions as true, the record here is insufficient to

  render the owners of Defendants’ respective trademarks as proper persons for substituted service

  under Colorado Rule 4(f). Other than showing that Xuezhi Gao and SST each have proprietary

  interests in the words “Spinido” and “Gomffer,” the record fails to show any connection between

  the trademark owners and Defendants. Minshall, 417 P.3d at 962 (finding substituted service on

  the registered agent of the corporation of which the defendant was a co-owner and shareholder to

  be insufficient, because there was no evidence that the defendant was “an active participant in


                                                   7
Case 1:19-cv-00349-RM-KMT Document 56 Filed 07/28/20 USDC Colorado Page 8 of 9




  the affairs of the corporation,” or that the defendant had “some separate relationship with the

  registered agent, by contract, familial tie, or otherwise”). On this record, then, Plaintiffs have

  failed to meet their burden under Colorado Rule 4(f) as to substituted service of Derek Yeung,

  Xuezhi Gao, and SST.

         As a final matter, in their Motion, Plaintiffs ask that effective service upon either Spinido

  or Gomffer “be deemed as effective service on the other,” on the basis that Spinido and Gomffer

  are “likely alter egos.” (Mot. 2.) “An alter-ego relationship exists when the corporation is a

  ‘mere instrumentality for the transaction of the shareholders’ own affairs, and there is such a

  unity of interest in ownership that the separate personalities of the corporation and the owners no

  longer exist.’” In re Phillips, 139 P.3d 639, 644 (Colo. 2006). In Colorado, service on the alter

  ego of a corporation can constitute effective service on the corporation. Id. As such, if Spinido

  and Gomffer are ultimately found to be alter egos, the court may find service of either Defendant

  to be properly effectuated as to the other. At this stage of the proceedings, however, the issue is

  premature and need not be resolved.

         Accordingly, it is

         ORDERED that “Plaintiffs’ Notice of Motion and Motion for Substituted Service” (Doc.

  No. 54) is GRANTED, in part, and DENIED, in part. Pursuant to Colorado Rule of Civil

  Procedure 4(f), Plaintiffs are granted leave to serve Defendants as follows:

     (1) As to Defendant Spinido, by substituted personal service of Jinhua Chen at 506 N.
         Garfield Ave. #210, Alhambra, CA 91801; and

     (2) As to Defendant Gomffer, by substituted personal service of Zhang Zhihui at 506
         N. Garfield Ave. #210, Alhambra, CA 91801.




                                                    8
Case 1:19-cv-00349-RM-KMT Document 56 Filed 07/28/20 USDC Colorado Page 9 of 9




  In addition to the documents required to effectuate service, Plaintiffs shall also include a copy of

  this Order. Further, as required by Colorado Rule of Civil Procedure 4(f), the process shall be

  “mailed at the address(es) of the party to be served by substituted service, as set forth in the

  motion, on or before the date of delivery.” See Colo. R. Civ. P. 4(f). The Motion is DENIED in

  all other respects.

         Dated July 28, 2020.




                                                    9
